Application by the appellant for á writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 2, 1992 (People v Milbank, 187 AD2d 459), affirming a judgment of the County Court, Nassau County, rendered June 9, 1989, and for leave to prosecute the application as a poor person.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, O’Brien and Thompson, JJ., concur.